DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities: on page 6, line 1, “finders” should be changed to –fingers--.  
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 26, 30 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Daniels 8,794,041 (hereinafter Daniels).
Re Claim 26. (New)
Daniels discloses a securing device (6, Figs. 1-4) moveable between first and second positions operatively engaging (Fig.4) or releasing (Fig.3), respectively, a rotatable dead bolt latch (11), said device consisting of: a base portion (4); an elongated portion (108) adapted to engage a dead bolt latch (11); and a hinge mechanism (8) which allows pivotal movement of said base and elongated portions with respect to each other; said elongated portion (108) comprising a pair of substantially parallel fingers (108) separated by an elongated groove (at 1019) which can receive a deadbolt latch (11) therein in said first position (Fig.4).
Re Claim 30. (New) 
Daniels teaches a securing device as recited in claim 26 wherein said base portion (4) includes a footer portion (ring 4, 206) and a neck portion (204) approximately perpendicular to said footer portion, said neck portion operatively connected (holes 206) to said hinge mechanism.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 13, 16, 17, 27, 31, 32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Daniels 8,794,041 (hereinafter Daniels) in view of Awalt, Jr. 5,154,455 (hereinafter Awalt).
Re Claim 13. (New)
Daniels discloses a combination comprising: a deadbolt lock assembly (Fig.2-4, 112/10) comprising a lock housing (bolt lock housing within door at 14), a bolt (at 14) slidingly received in said lock housing, a latch (11) rotatably mounted to said lock housing and movable between a locked position and an unlocked position, and a locking mechanism (112) coupled to said latch and said bolt which moves said bolt between an extended position and a retracted position in response to rotation of said latch; and 
a securing device (6, Fig.1-2) which releasably secures said latch (11) in said locked position (Fig.4), said device comprising: a base portion (4) operatively connected to said lock assembly (10); an elongated portion (6,7,16) adapted to engage said latch (11); and a hinge mechanism (hinge pin 8) which allows pivotal movement of said base and elongated portions with respect to each other; said elongated portion (6) comprising a pair of substantially parallel fingers (108) separated by an elongated groove (at 1019, Fig.4) which can receive said latch (11) therein; and wherein said fingers each have a terminal portion (7) spaced furthest from said hinge mechanism (8) said terminal portion having a curvature towards (at 7) said lock assembly (10) when said latch (11) is within said groove (1019) between said fingers, said curvature ensuring good contact with said lock assembly to prevent inadvertent rotation of said latch (Fig.4).
While Daniels discloses a terminal portion (7) at the terminus of the fingers (108) which extend perpendicularly to ensure good contact with the latch, Daniels does not teach the use of a curvature on the terminal portion as claimed. 
However, Awalt clearly teaches a similar securing device having a hinged elongated portion (12) with a terminal portion having a curvature (14) to ensure good contact with the latch (col.4, lines 1-6).
Accordingly, it would have been obvious to one of ordinary skill in the art to modify the terminal portion (7) of the elongated portion of Daniels to have a curvature as taught by Awalt as a mechanism for ensuring good contact between the securing device and latch portion as desired to improve functionality of the device.
Re Claim 16. (New) 
Daniels (as modified by Awalt) discloses the combination as recited in claim 13 wherein said securing device (6) consists of said base portion (4), elongated portion (108), and hinge mechanism (8).
Re Claim 17. (New)
Daniels as modified by Awalt discloses the combination as recited in claim 13 wherein said base portion (4) includes a footer portion (ring 4, 206) which operatively connects to said lock assembly (10), and a neck portion (204) approximately perpendicular to said footer portion, said neck portion operatively connected (holes 206) to said hinge mechanism (8).
Re Claim 27. (New) 
Daniels as modified by Awalt discloses a securing device as recited in claim 26 wherein said fingers (108) each have a terminal portion (7) spaced furthest from said hinge mechanism and have a curvature towards said base portion when said device is in said first position.
It would have been obvious to one of ordinary skill in the art to modify the terminal portion (7) of the elongated portion of Daniels to have a curvature as taught by Awalt as a mechanism for ensuring good contact between the securing device and latch portion as desired to improve functionality of the device.
Re Claim 31. (New) 
Daniels teaches a securing device as recited in claim 27 wherein said fingers (108) each have a terminal portion (7) spaced furthest from said hinge mechanism and have a curvature towards said base portion when said device is in said first position.
It would have been obvious to one of ordinary skill in the art to modify the terminal portion (7) of the elongated portion of Daniels to have a curvature as taught by Awalt as a mechanism for ensuring good contact between the securing device and latch portion as desired to improve functionality of the device.
Re Claim 32. (New) 
Daniels teaches a securing device as recited in claim 31 wherein said base portion (4) includes a footer portion (4) and a neck portion (204) approximately perpendicular to said footer portion, said neck portion operatively connected (holes 206) to said hinge mechanism.

Claims 14, 18, 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Daniels in view of Awalt as applied to claim 13 above, and further in view of Lila 9,663,969 (hereinafter Lila).
Re Claim 14. (New)
Daniels as modified by Awalt discloses the combination as recited in claim 13 but fails to teach wherein said hinge mechanism (8) provides a biasing force to retain said elongated portion both in a first position wherein said latch is received in said groove between said fingers, and a second position wherein said latch is not received in said groove between said fingers. 
Daniels does disclose that the elongated portion (6) “can be in a variety of positions relative to the axis of the hinge pin” (col.5, lines 30-35).
Lila discloses a well known hinge biasing mechanism including springs (180) to hold the securing device in either the open and closed positions (col.20, lines 27-31).
Accordingly, it would have been obvious to one of ordinary skill in the art to modify the position holding means of Daniels to include a biasing force provided by springs taught by Lila as a well known mechanism for holding the securing device in various positions as desired to improve functionality of the device.
Re Claim 18. (New) 
Daniels discloses the combination as recited in claim 14 wherein said base portion (4) includes a footer portion (ring 4, 206) which operatively connects to said lock assembly (10), and a neck portion (204) approximately perpendicular to said footer portion, said neck portion operatively connected (holes 206) to said hinge mechanism (8).
Re Claim 28. (New)
Daniels as modified by Awalt and Lila discloses a securing device as recited in claim 26 wherein said hinge mechanism provides a biasing force to retain said elongated portion in both said first and second positions.
It would have been obvious to one of ordinary skill in the art to modify the position holding means of Daniels to include a biasing force provided by springs taught by Lila as a well known mechanism for holding the securing device in various positions as desired to improve functionality of the device.

Claims 15, 19, 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Daniels in view of Awalt and Lila as applied to claim 14 above, and further in view of Quach 7,918,116 (hereinafter Quach).
Re Claim 15. (New)
Daniels as modified by Awalt and Lila disclose the combination as recited in claim 14 but fail to teach wherein said biasing force is provided by a friction bushing component of said hinge mechanism.
Quach discloses a well known hinge biasing mechanism including springs and a friction bushing (60) to hold the securing device in position (col.3, lines 40-42).
It would have been obvious to one of ordinary skill in the art to modify the position holding means of Daniels to include a biasing force provided by springs and friction bushing taught by Lila and Quach as a mechanism for holding the securing device in various positions as desired to improve functionality of the device.
Re Clam 19. (New) 
Daniels discloses the combination as recited in claim 15 wherein said securing device (6) consists of said base portion (4), elongated portion (108), and hinge mechanism (8).
Re Claim 29. (New) 
Daniels as modified by Awalt, Lila and Quach disclose a securing device as recited in claim 28 wherein said biasing force is provided by a friction bushing component of said hinge mechanism.
It would have been obvious to one of ordinary skill in the art to modify the position holding means of Daniels to include a biasing force provided by springs and friction bushing taught by Lila and Quach as a mechanism for holding the securing device in various positions as desired to improve functionality of the device.

Claims 20, 23-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Daniels in view of Lila as applied to claims 13 and 14 above.
Re Claim 20. (New)
As discussed above with respect to claims 13 and 14, Daniels discloses a combination comprising: a deadbolt lock assembly (10,14,112) comprising a lock housing, a bolt slidingly received in said lock housing, a latch (11) rotatably mounted to said lock housing and movable between a locked position and an unlocked position, and a locking mechanism (112) coupled to said latch and said bolt which moves said bolt between an extending position and a retracted position in response to rotation of said latch; and 
a securing device (6) which releasably secures said latch (11) in said locked position, said device comprising: a base portion (4) operatively connected to said lock assembly (10); an elongated portion (6, 108) adapted to engage said latch (Fig.4); and a hinge mechanism (8) which allows pivotal movement of said base and elongated portions with respect to each other; said elongated portion comprising a pair of substantially parallel fingers (108) separated by an elongated groove (at 1019) which can receive said latch therein (Fig.4); and Lila teaches wherein said hinge mechanism provides a biasing force (180) to retain said elongated portion both in a first position wherein said latch is received in said groove between said fingers, and a second position wherein said latch is not received in said groove between said fingers.
It would have been obvious to one of ordinary skill in the art to modify the position holding means of Daniels to include a biasing force provided by springs taught by Lila as a well known mechanism for holding the securing device in various positions as desired to improve functionality of the device.
Re Claim 23. (New) 
Daniels as modified by Lila discloses the combination as recited in claim 20 wherein said securing device consists of said base portion (4), elongated portion (108), and hinge mechanism (8).
Re Claim 24. (New) 
Daniels as modified by Lila discloses the combination as recited in claim 20 wherein said base portion (4) includes a footer portion (ring 4, 206) which operatively connects to said lock assembly (10), and a neck portion (204) approximately perpendicular to said footer portion, said neck portion operatively connected (holes 206) to said hinge mechanism.
Re Claim 25. (New) 
Daniels as modified by Lila discloses the combination as recited in claim 23 wherein said base portion (4) includes a footer portion (ring 4) which operatively connects to said lock assembly (10), and a neck portion (204) approximately perpendicular to said footer portion, said neck portion operatively connected (holes 206) to said hinge mechanism.

Claims 21, 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Daniels as modified by Lila as applied to claim 20 above, and further in view of Quach.
Re Claim 21. (New)
As discussed above with respect to claim 15, Daniels as modified by Lila and Quach discloses the combination as recited in claim 20 wherein said biasing force is provided by a friction bushing component (60) of said hinge mechanism.
It would have been obvious to one of ordinary skill in the art to modify the position holding means of Daniels to include a biasing force provided by springs and friction bushing taught by Lila and Quach as a mechanism for holding the securing device in various positions as desired to improve functionality of the device.
Re Claim 22. (New)
Daniels as modified by Lila and Quach discloses the combination as recited in claim 21 wherein said securing device (6) consists of said base portion (4), elongated portion (108), and hinge mechanism (8).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUZANNE DINO BARRETT whose telephone number is (571)272-7053.  The examiner can normally be reached on M-TH 8AM-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton can be reached on 571-272-7376.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


SUZANNE DINO BARRETT
Primary Examiner
Art Unit 3673



Sdb
/SUZANNE L BARRETT/Primary Examiner, Art Unit 3675